      Case 3:19-cv-00438-C Document 11 Filed 09/10/19               Page 1 of 3 PageID 65



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ILIR ALIU,                                       §
                                                 §
        Plaintiff,                               §
                                                 §
vs.                                              §   CIVIL ACTION NO. 3:19-CV-00438-C
                                                 §
THE RITZ-CARLTON HOTEL                           §
COMPANY, L.L.C.,                                 §
                                                 §
        Defendant.
                                                 §

                     JOINT MOTION TO STAY PENDING ARBITRATION

        Pursuant to the Federal Arbitration Act, 9 U.S.C. § 3, Plaintiff Ilir Aliu (“Plaintiff”) and

Defendant The Ritz-Carlton Hotel Company, L.L.C. (“Defendant”) (Plaintiff and Defendant are

collectively referenced as the “Parties”) hereby respectfully request that this Court stay further

proceedings in this action pending the completion of arbitration and in support state the

following:

        1.     Plaintiff and Defendant are parties to an enforceable mutually binding arbitration

agreement (“Arbitration Agreement”) that covers all claims brought by Plaintiff in the instant

lawsuit. The Parties have agreed to move this matter into arbitration and stay this case pending

the resolution of Plaintiff’s claims pursuant to the Arbitration Agreement.

        2.     Therefore, the     Parties   respectfully request    entry of     the   Order filed

contemporaneously herewith compelling the arbitration of this matter and staying this lawsuit

pending the outcome of the arbitration proceeding.




JOINT MOTION TO STAY PENDING ARBITRATION                                                    PAGE 1
   Case 3:19-cv-00438-C Document 11 Filed 09/10/19     Page 2 of 3 PageID 66



     Dated: September 10, 2019         Respectfully submitted,

                                       /s/ Jennifer A. Youpa
                                       Jennifer A. Youpa
                                       Texas Bar No. 01383400
                                       jyoupa@littler.com
                                       Kathryn B. Blakey
                                       Texas Bar No. 24111394
                                       kblakey@littler.com
                                       Laura Dietrich
                                       Texas Bar No. 24088589
                                       ldietrich@littler.com

                                       LITTLER MENDELSON, P.C.
                                       2001 Ross Avenue
                                       Suite 1500, Lock Box 116
                                       Dallas, TX 75201-2931
                                       214.880.8100
                                       214.880.0181 (Facsimile)

                                       ATTORNEYS FOR DEFENDANT
                                       THE RITZ-CARLTON HOTEL
                                       COMPANY, L.L.C.


                                       /s/ Robert J. Wood, Jr.
                                       Robert J. Wood, Jr.
                                       Texas Bar No. 007887212
                                       robert@mylawteam.com
                                       T. Blake Edwards
                                       Texas Bar No. 24050553
                                       blake@mylawteam.com
                                       1700 Pacific Avenue
                                       Suite 2280
                                       Dallas, TX 75201
                                       214.382.9789
                                       214.953.0410 (Facsimile)

                                       ATTORNEYS FOR PLAINTIFF ILIR
                                       ALIU




JOINT MOTION TO STAY PENDING ARBITRATION                                 PAGE 2
     Case 3:19-cv-00438-C Document 11 Filed 09/10/19             Page 3 of 3 PageID 67



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of September, 2019, I electronically submitted the
foregoing document with the clerk of court for the U.S. District Court, Northern District of
Texas, using the Case Management/Electronic Case Filing (CM/ECF) system of the Court. The
CM/ECF system sent a Notice of Electronic Filing to the following counsel of record, who has
consented in writing to accept service of this document by electronic means:

         Robert J. Wood, Jr.
         T. Blake Edwards
         LINDQUIST WOOD EDWARDS, LLP
         1700 Pacific Street, Suite 2280
         Dallas, TX 75201


                                               /s Jennifer A. Youpa_________________
                                               Jennifer A. Youpa

4841-5694-2756.1 025237.1030




JOINT MOTION TO STAY PENDING ARBITRATION                                               PAGE 3
